Citation Nr: 1203705	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-14 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of coccidioidomycosis.

2.  Entitlement to service connection for dystonia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2008, the Veteran requested a Board hearing before a Veterans Law Judge.  In June 2009, the Veteran's representative withdrew his request for a Board hearing.

In October 2009, the claims were remanded to the RO for further development.  The claims are again before the Board for appellate review.

The Board notes that the RO denied service connection for coccidioidomycosis in a July 2006 rating decision.  The evidence of record reflects, however, that the Veteran does not have a current diagnosis of coccidiodomycosis, but he has a granuloma on his left lung related to a past diagnosis.  In recent argument, the Veteran indicated that he never intended to file a claim for coccidioidomycosis, but instead, intended to use his in-service diagnosis as a basis for his claim of entitlement to service connection for dystonia.  However, he also argued that the granuloma in his left lung began in service.  In consideration of these facts, the Board has recharacterized this claim in light of the Veteran's actual arguments and diagnoses, as set forth on the title page.

The issue of entitlement to service connection for dystonia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  On entrance examination in December 1965, the Veteran had a normal chest x-ray.

3.  In March 1969, the Veteran was found to have a small calcified pulmonary nodule in his left lung field, indicative of a healed granuloma caused by coccidioidomycosis.

4.  In April 1969, the Veteran had a positive skin test for coccidioidomycosis, but complement fixation testing for coccidioidomycosis was negative.

5.  A January 2008 x-ray revealed a small, calcified granuloma in the left lower lung field.

6.  Competent medical evidence indicates that the Veteran's left lower lung granuloma is etiologically related to coccidioidomycosis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of coccidioidomycosis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit held, in Wagner, that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.

In this case, the Veteran argues that a diagnosis of coccidioidomycosis in service contributed to current residuals such as a granuloma of the left lung.

On entrance examination in September 1965, the Veteran's chest and lungs were found to be normal.  A December 1965 chest x-ray was negative.  On Report of Medical History in December 1965, the Veteran marked that he had never had any pulmonary problems, to include asthma, shortness of breath, pain or pressure in chest, or chronic cough.

Service treatment records reflect that the Veteran was hospitalized for a virus infection of undetermined origin from December 18, 1968 to December 23, 1968.  A treatment record from December 1968 states that an x-ray of the Veteran's chest was normal, and that a gram stain of the sputum revealed only some Gram positive Diplococci and cocci in chains.  Other service treatment records show that the Veteran was hospitalized for infectious mononucleosis from March 5, 1969 to May 16, 1969.  On March 1969 chest x-ray, the Veteran was found to have a small calcified pulmonary nodule in the left lung field, indicative of a healed granuloma.  Lung fields appeared free of active infiltration.  The March 1969 and subsequent chest x-rays were negative for significant pulmonary abnormality.

In April 1969, the Veteran tested positive for coccidioidomycosis on a skin test.  Complement fixation tests were performed that month and were negative for coccidioidomycosis.  The Veteran was thereafter diagnosed with mononucleosis.  In an April 1969 notation, the Veteran's treating physician noted that there was "no doubt" that the Veteran had infectious mononucleosis.  He also noted that all other tests that were performed were normal.  The complement fixation tests for coccidioidomycosis was negative.  He stated, however, that a positive coccidioidomycosis skin test was consistent with the old calcification on x-ray.

The Veteran was afforded a VA examination in July 2010.  A chest x-ray revealed small calcified old granuloma in the left lower lung field.  The lungs were otherwise clear without focal infiltrate, atelectasis, or mass.  Costophrenic angles were clear.  There was no definite evidence of acute or active cardiopulmonary disease.  The Veteran was diagnosed with cocci granulomata and positive cocci skin test related to coccidioidomycosis.  The examining physician noted that the Veteran was hospitalized for infectious mononucleosis in service during which time he had a five centimeter positive skin test, but his chest x-rays were normal except for a small granuloma indicating a prior infection.  He also noted that the Veteran's complement fixation test in 1969 was negative for coccidioidomycosis, indicating no active disease at that time.  He opined that the Veteran did not currently have clinical coccidioidomycosis, and his in-service positive coccidioidomycosis skin test was not caused by or a result of any service experience.  As rationale, he noted that while the Veteran's positive skin test and his calcified granulomata indicated a prior infection, the complement fixation test in 1969 was negative confirming no active illness or disease.  He noted that calcified lymph nodes generally take "a couple of years to form post infection."

While the Board finds that the Veteran did not have an active diagnosis of coccidioidomycosis at the time that he was diagnosed with infectious mononucleosis in 1969, the evidence indicates that the Veteran may have had an infection earlier in service.  At entrance, the Veteran had a negative x-ray and no evidence of any prior lung problems.  As such, the presumption of soundness applies.  Over three years later, while in service, the Veteran was found to have a calcified granuloma in his lung and a positive skin test for coccidioidomycosis.  The July 2010 VA examiner noted that calcified lymph nodes generally take "a couple of years to form post infection," indicating that, contrary to his opinion, the Veteran could have had a coccidioidomycosis infection sometime early in service (as he had already been in service for over three years when the granuloma was found).  Although the VA examiner opined that the Veteran did not have an active coccidioidomycosis diagnosis in service, the Board notes that the Veteran is presumed to have been sound at entry and was thereafter diagnosed with a granuloma with a positive coccidioidomycosis test, indicating a prior infection.  The exact onset of the prior coccidioidomycosis infection is currently unknown.  However, the VA examiner indicated that calcifications take a couple of years to develop.  This is not clear and unmistakable evidence that the disease existed prior to service, as this infection may have developed sometime during service.  Thus, the presumption of soundness cannot be rebutted.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for residuals of coccidioidomycosis have been met.


ORDER

Entitlement to service connection for residuals of coccidioidomycosis is granted.



REMAND

The Board finds that further development regarding the claim remaining on appeal is warranted.

In the October 2009 remand, the Board instructed the RO to arrange for the Veteran to undergo VA examination to specifically address the nature and etiology of his dystonia.  In July 2010, the Veteran was afforded an examination.  The examining physician opined that the Veteran's dystonia was less likely than not caused by or a result of his service exposures.  He noted that the Veteran claimed that his dystonia was caused by exposure to Agent Orange and nuclear radiation while serving in Turkey.  Because the claims file did not indicate whether the Veteran had been exposed to either, the examiner recommended that the Veteran be provided an Agent Orange and toxic exposure consultation and evaluation.  He noted that dystonia typically resulted from apparent outside factors, and was usually attributed to a specific cause such as exposure to certain medications, trauma, toxins, infections, or other illnesses that affect the nervous system.

The examiner also noted that during service, the Veteran had two major febrile illnesses, and the onset of dystonia occurred four years after separation.  He explained that in one major febrile illness to 104 degrees, the Veteran had a pulsatile headache made worse on coughing and sneezing, which may suggest that one of his illnesses may have involved a transient encephalitis.  He noted, however, that "since this link [wa]s not a definitely etiological link, the opinion must remain that it is less likely than not related [to service]."  Here, the Board notes that the examiner does not need to find a "definite" etiological link.  Instead, the proper standard is whether it is at least as likely than not (i.e., a 50 percent probability or greater).  Therefore, this opinion is inadequate.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a new examination and opinion is required.

While on remand, ongoing medical records should also be obtained.  38 U.S.C.A.   § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain updated treatment records from the Sacramento VA Medical Center and any other outstanding records pertinent to the Veteran's claim.

2.  The RO should request that the National Personnel Records Center furnish the Veteran's personnel file.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, the RO should develop the Veteran's assertions that he was exposed to Agent Orange and radiation, by following the proper procedures set forth in the regulations and VA Adjudication Procedures Manual, M21-1 Manual Rewrite.  The Veteran should be provided with adequate notice and be provided with an opportunity to respond.

4.  The RO should prepare a memorandum for the record indicating whether the Veteran was exposed to Agent Orange and/or radiation while serving in Turkey in the late 1960's.

5.  After all development listed above is completed, the RO should schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed dystonia.  The claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed, and clinical findings should be clearly reported.

The physician should be instructed by the RO whether or not to consider exposure to Agent Orange and/or radiation for the purposes of this examination.

After reviewing the claims file and examining the Veteran, the physician should offer an opinion as to the following question:

Is the Veteran's dystonia at least as likely as not (i.e., a 50 percent or higher degree of probability) related to his active duty service or any incident therein (to include the Veteran's in-service diagnoses of pneumonia/unknown viral illness, mononucleosis, and coccidioidomycosis)?

In answering this question, the physician should discuss the significance, if any, of the Veteran's report of pulsatile headache made worse on coughing and sneezing, which the July 2010 VA examiner suggested may have resulted in transient encephalitis.

If and only if, the Veteran was found by the RO to be exposed to Agent Orange and/or radiation, the physician should also opine as to whether the Veteran's dystonia is at least as likely as not (i.e., a 50 percent or higher degree of probability) related to his in-service exposure to Agent Orange and/or radiation.

All opinions and conclusions expressed must be supported by complete rationale, set forth in the report.

6.  The RO also should undertake any other development it determines to be warranted.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the matter should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


